 IIn theMatter of OSCAR H. KaoRLIE Co.andGENERAL DRIVERS, HELPERS-AND INSIDEWORKERSUNION5 LOCAL 116, A. F. L.Case No. 18-R-953SUPPLEMENTAL DECISIONANDDIRECTIONJuly 8, 1944On April 24, 1944, pursuant to' a Decision and Direction of Electionissued by the Board herein on April -12, 1944,1 an election by secretballotwas conducted under the direction and supervision* of the.Regional Director for the Eighteenth Region (Minneapolis, Min-nesota).On April 24, 1944, the Regional Director issued and -dulyserved upon the parties a Tally of Ballots.As to the balloting andits results, the Regional Director reported as follows :Approximate number of eligible voters______________________6Valid votes-counted-----------------------------------= ---6Votes cast for General Drivers, Helpers, and Inside WorkersUnion, Local 116, A. F. L________________________________3Votes cast against aforementioned Union____________________3Challenged ballots ------------------------------------------3Void ballots -----------------------------------------------0On May 4, 1944,`the Regional Director issued a Report on Chal-lenges, recommending that the challenges to the three challenged bal-lots be overruled and that they be opened and counted.On May 9,'944, the Company filed exceptions to the Report on Challenges.On May 19, 1944, the Board, having duly considered the matter,determined that the challenges raised substantial material issues withrespect to the election, and issued an order directing a hearing thereonand referring the case to the Regional Director for the purpose ofconducting' the hearing.Said hearing was held, at Fargo, NorthDakota, on June 9, 1944, before Clarence A. Meter, Trial Examiner.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses,, and to introduce evidence bearing on the issues.The-Trial255 N. L. It. B. 1220.57 N. L. It. B., No. 27.,144I OSCAR H. KJORLIE CO.145Examiner's rulings made at'the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTAt the commencement of the hearing the Union withdrew its 'chal-lenge to, the ballot of Floyd Nelson.Accordingly, we shall directthat his ballot be counted. In our Direction of Election we foundthat all nonsiipervisory employees of the Company who were employedduring the, pay-roll period immediately preceding the date of theDirection were eligible to vote, including employees who did not ' workduring that pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding any employees who had quit or beendischarged for cause after that date.At-the election the Companychallenged the ballots of Jess Merrick and Olaf Knutson on the groundthat their employment had ceased with the Company before the dateof the election.The Union, contends that said employees are eligibleto vote because they were merely temporarily laid off.The Company's business is seasonal in nature, and there is an annualseasonal lay-off from about April to September of each year.Merrickwas first employed'by the Company in the fall of 1941 and worked untilApril 1942.He was recalled in the fall of 1942 and worked until thespring of 1943.'He likewise was reemployed in the fall of 1943 andworked, until April 7, 1944.Knutson commenced his employmentwith the Company in the fall of 1942 and after working for 2 monthsbecame a member of the armed forces of the United States.There-after, the president of the Company wrote to the United States Armyrequesting Knutson's release and stated therein that he would employKnutson if he were released.On August 6, 1943, Krjutson was re-leased from the Army and 2 weeks thereafter resumed his employmentwith the Company.He was thereafter employed until April 6, 1944.The Company contends that Knutson and Merrick were unsatisfactoryemployees from the fall of 1943 until the spring of 1944, and that,when they ceased their employment in April 1944, it was the Com-pany's intention not to reemploy them upon the resumption of normaloperations in the fal_1 of 1944.The Company stated in support of itscontention that both employees in question had been drinking through-out the entire season and that they had not produced a sufficient quan-tity of work. It is clear from the record, however, that neither ofthem had ever been warned by- the Company with respect to theiralleged inefficiency, nor does it appear that there was any diminution601248-45-vol. 57-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDof production by either one, nor is there any evidence of their allegeddrinkingduring workinghours.We are therefore of the opinionthat Knutson and Merrick are regular seasonal employees of the Coin-pany who fall within the scope of the eligibility 'definition in ourDirection of Election.The challenges to their, ballots are therefore-overruled.We shall direct that their ballots be counted.DIRECTION 'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith'Oscar H. Kjorlie Co., Fargo, North Dakota, the Regional Directorfor the Eighteenth Region shall, pursuant to said Rules and Regulations, and subject to Article III, Section 10, thereof, within ten (10)days from the date of this Direction, open and count the challengedballots of Olaf Knutson, Jess Merrick, and Floyd Nelson, hereindeclared valid, and shall thereafter prepare and cause to be servedupon the parties to this proceeding a Supplemental Election Reportembodying his findings therein and his recommendations as to the,result of the balloting.-MR. GERARD D. REILLY tookno part in'theconsideration of the above'Supplemental Decision and Direction.,t